DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 7, 10 and 17 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Vahlberg et al. (US 2015/0253291) (hereinafter Vahlberg).
Regarding claim 1, Vahlberg teaches a method comprising: 
(a) applying a first mechanical pulse to an object (radiation pressure of EM waves) (see paragraphs 0027 and 0049);
(b) recording a first vibrational response of the object to the first mechanical pulse (see paragraph 0027 and 0052);
(c) applying a second mechanical pulse to the object (applying a plurality of individual pulses) (see paragraph 0028); 
(d) recording a second vibrational response of the object to the second mechanical pulse (see paragraphs 0028 and 0052); and 
(e) comparing the second vibrational response to the first vibrational response to determine a change in a temperature in the object (see paragraphs 0038-0041).
Regarding claim 2, Vahlberg further teaches the object being a solid object (see paragraphs 0027 and 0075).
Regarding claim 5, Vahlberg further teaches wherein operations (a) and (c) are performed with a pulsed laser beam (emitting EM wave pulses with a laser beam) (see paragraphs 0027 and 0058).

Regarding claim 10, Vahlberg further teaches the first mechanical pulse and the second mechanical pulse are each rectangular mechanical pulses (see paragraph 0047).
Regarding claim 17, Vahlberg further teaches (f) applying a third mechanical pulse to the object (applying a plurality of individual pulses) (see paragraph 0028); 
(g) recording a third vibrational response of the object to the third mechanical pulse (see paragraphs 0028 and 0052); and 
(h) comparing the first vibrational response to the third vibrational response to determine a second change in the temperature in the object (see paragraphs 0036-0041).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 9, 11-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vahlberg.
Regarding claim 3, Vahlberg teaches all the limitations of claim 1, and further teaches transmitting predetermined pulse sequences of electromagnetic radiation towards the object whose 
However Vahlberg does not explicitly teach the first mechanical pulse and the second mechanical pulse having a same amplitude and a same duration.
Although, Vahlberg does not explicitly teach the first mechanical pulse and the second mechanical pulse having a same amplitude and a same duration, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the first mechanical pulse and the second mechanical pulse having a same amplitude and a same duration, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 9, Vahlberg further teaches the first mechanical pulse and the second mechanical pulse each having a duration of 30µs to 1ms (see paragraph 0047).
However Vahlberg does not explicitly teach the first mechanical pulse and the second mechanical pulse each having a duration of about 0.1 microseconds to 50 microseconds.
Although, Vahlberg does not explicitly teach the first mechanical pulse and the second mechanical pulse each having a duration of about 0.1 microseconds to 50 microseconds, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first mechanical pulse and the second mechanical pulse each having a duration of about 0.1 microseconds to 50 microseconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 11, Vahlberg further teaches having an idle period between illumination pulses (see paragraph 0047). 
However Vahlberg does not explicitly teach the second mechanical pulse being applied about 2 milliseconds to 5 milliseconds after the first mechanical pulse is applied to the object.
Although, Vahlberg does not explicitly teach the second mechanical pulse being applied about 2 milliseconds to 5 milliseconds after the first mechanical pulse is applied to the object, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide In re Aller, 105 USPQ 233.
Regarding claim 12, Vahlberg teaches all the limitations of claim 1.
However Vahlberg does not explicitly teach the first mechanical pulse and the second mechanical pulse each having an energy of less than about 1 millijoule.
Although, Vahlberg does not explicitly teach the first mechanical pulse and the second mechanical pulse each having an energy of less than about 1 millijoule, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first mechanical pulse and the second mechanical pulse each having an energy of less than about 1 millijoule, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 13, Vahlberg teaches all the limitations of claim 1.
 However Vahlberg does not explicitly teach the change in the temperature in the object being less than about 1ºC.
Although, Vahlberg does not explicitly teach the change in the temperature in the object being less than about 1ºC, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the change in the temperature in the object being less than about 1ºC, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 18, Vahlberg teaches all the limitations of claim 17.
 However Vahlberg does not explicitly teach the first mechanical pulse, the second mechanical pulse, and the third mechanical pulse are applied at a rate of about 100 Hz or less.
Although, Vahlberg does not explicitly teach the first mechanical pulse, the second mechanical pulse, and the third mechanical pulse are applied at a rate of about 100 Hz or less, it would have been In re Aller, 105 USPQ 233.

Claims 4, 6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vahlberg in view of Ellson et al. (US 2005/0092058) (hereinafter Ellson).
Regarding claim 4, Vahlberg teaches all the limitations of claim 1.
However Vahlberg does not explicitly teach the operations (a) and (c) being performed with a piezoelectric transducer.
Ellson teaches applying a mechanical pulse with a piezoelectric transducer (see paragraph 0055).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to perform the operations (a) and (c) as taught by Vahlberg with a piezoelectric transducer as taught by Ellson.  One would be motivated to make this combination because piezoelectric transducers are highly reliable and provide fast and controlled scanning and analyzing of pulse measurements.  
Regarding claim 6, Vahlberg teaches all the limitations of claim 1.
However Vahlberg does not explicitly teach operations (b) and (d) being performed with a piezoelectric transducer.
Ellson teaches detecting a vibrational response of an object to the mechanical pulse with a piezoelectric transducer (see paragraph 0056-0057 and 0069). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to perform the operations (b) and (d) as taught by Vahlberg with a piezoelectric transducer as taught by Ellson.  One would be motivated to make this combination because piezoelectric transducers are highly reliable and provide fast and controlled scanning and analyzing of pulse measurements.  

However Vahlberg does not explicitly teach operation (e) including determining a time difference in the first vibrational response and the second vibrational response.
Ellson teaches determining a time difference in the first vibrational response and the second vibrational response (see paragraphs 0060-0061).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the operation (e) as taught by Vahlberg with determining a time difference in the first vibrational response and the second vibrational response as taught by Ellson.  One would be motivated to make this combination in order to accurately determine the temperature change of the object.
Regarding claim 15, the prior combination teaches all the limitations of claim 14.
However Vahlberg as modified by Ellson does not explicitly teach the time difference being proportional to the change in the temperature change.
Ellson teaches the time difference being proportional to the change in the temperature change (see paragraphs 0060-0061).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Vahlberg with the time difference being proportional to the change in the temperature change as taught by Ellson.  One would be motivated to make this combination in order to accurately determine the temperature change of the object.
Regarding claim 16, the prior combination teaches all the limitations of claim 14.
However Vahlberg as modified by Ellson does not explicitly teach the time difference being less than about 1 nanosecond.
Although, Vahlberg as modified by Ellson does not explicitly teach the time difference being less than about 1 nanosecond, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the time difference being less than about 1 nanosecond, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vahlberg in view of Sucha et al (US 2013/0010818) (hereinafter Sucha).
Regarding claim 8, Vahlberg teaches all the limitations of claim 1.
However Vahlberg does not explicitly teach the operations (b) and (d) being performed using an oscilloscope.
Sucha teaches using an oscilloscope (50) to make pulse measurements (see Figure 1 and paragraphs 0005 and 0020).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to perform the operations (b) and (d) as taught by Vahlberg with an oscilloscope as taught by Ellson.  One would be motivated to make this combination in order to provide more flexibility in scanning and analyzing pulse measurements.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Vahlberg in view of Maris et al. (US 6175416) (hereinafter Maris).
Regarding claim 19, Vahlberg teaches all the limitations of claim 1.
However Vahlberg does not explicitly teach the operation (e) including: extracting about 5 oscillation periods to 20 oscillations periods of a first waveform of the first vibrational response of the object; determining a first time, wherein the first time is a period of time between the application of the first mechanical pulse to the object and the about 5 oscillation periods to 20 oscillations periods of the first waveform; extracting about 5 oscillation periods to 20 oscillations periods of a second waveform of the second vibrational response of the object; determining a second time, wherein the second time is a period of time between the application of the second mechanical pulse to the object and the about 5 oscillation periods to 20 oscillations periods of the second waveform; and determining a time difference between the first time and the second time, wherein the time difference is proportional to a change in the temperature in the object.
Maris teaches extracting oscillations periods of a first waveform of the first vibrational response of the object (see column 41, line 41 through column 42, line 25); determining a first time, wherein the first time is a period of time between the application of the first mechanical pulse to the object and the 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Vahlberg with operation (e) including: extracting oscillations periods of a first waveform of the first vibrational response of the object; determining a first time, wherein the first time is a period of time between the application of the first mechanical pulse to the object and the oscillations periods of the first waveform; extracting oscillations periods of a second waveform of the second vibrational response of the object; determining a second time, wherein the second time is a period of time between the application of the second mechanical pulse to the object and the oscillations periods of the second waveform; and determining a time difference between the first time and the second time, wherein the time difference is proportional to a change in the temperature in the object as taught by Maris.  One would be motivated to make this combination in order to provide an ultrafast non-destructive optical technique to measure thermal properties of an object.
However Vahlberg as modified by Maris does not explicitly teach the oscillation periods of the first and second waveform being about 5 oscillation periods to 20 oscillations periods.
Although, Vahlberg as modified by Maris does not explicitly teach the oscillation periods of the first and second waveform being about 5 oscillation periods to 20 oscillations periods, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the oscillation periods of the first and second waveform being about 5 oscillation periods to 20 oscillations periods, since it has been held that where the general conditions of a claim are disclosed in the prior art, In re Aller, 105 USPQ 233.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Vahlberg in view of Maris as applied to claim 19 above, in further view of Sucha.
Regarding claim 20, the prior combination teaches all the limitations of claim 19.
However Vahlberg does not explicitly teach the time difference being determined using a cross-correlation analysis.
Sucha teaches the time difference being determined using a cross-correlation analysis (correlator) (40) (see paragraph 0020).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by the prior combination with the time difference being determined using a cross-correlation analysis as taught by Sucha.  One would be motivated to make this combination in order to enhance accuracy in detecting desired measurements from pulse response devices.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Roberts (US 6601451) directed to a system and method for performing highly sensitive measurements of ultrasonic attenuation in small material volumes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707. The examiner can normally be reached Monday-Thursday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JANICE M SOTO/             Examiner, Art Unit 2855                                                                                                                                                                                           
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855